             Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 1 of 12




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       KEVIN G. BOYD, individually and on
       behalf of others similarly situated
 7
                             Plaintiff,
 8                                                     C18-1207 TSZ
           v.
 9                                                     MINUTE ORDER
       BANK OF AMERICA, N.A.,
10
                             Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
            (1)    The deferred portion of plaintiff’s motion for preliminary approval of class
     action settlement, docket no. 25, is GRANTED as follows:
14
                   (a)    Notice to Attorneys General: Having reviewed the Declaration of
15          Adam P. KohSweeney, docket no. 32, indicating that, pursuant to 28 U.S.C.
            § 1715, notices were mailed on September 4, 2020, to the Attorneys General of the
16          States of Arizona, California, Georgia, Idaho, Iowa, Massachusetts, Missouri,
            Oregon, Pennsylvania, Texas, Virginia, and Washington, and to the Attorney
17          General of the United States, the Court concludes that it may set a hearing
            concerning final approval of the proposed class action settlement.
18
                    (b)    Cy Pres Beneficiary: Having reviewed the Declaration of Caitlin
19          Davis, docket no. 28-1, and in light of the class definition, which requires class
            members to have worked in Washington for Bank of America, N.A. and/or Bank
20          of America Corporation, see Order at 5, ¶ 2 (docket no. 27), the Court concludes
            plaintiff has made a prima facie showing that the Legal Foundation of Washington
21          is a suitable cy pres beneficiary. Until, however, class members have received
            notice of the settlement and have had an opportunity to object, the Court makes no
22          ruling concerning the designation of a cy pres recipient.

23

     MINUTE ORDER - 1
            Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 2 of 12




 1                (c) Adjustment Form: Having reviewed the Amended Joint Stipulation
          of Class Action Settlement and Release, docket no. 29, a redlined version of which
 2        is attached to the Declaration of Graham G. Lambert, docket no. 31, the Court is
          satisfied that class members are not required to return a completed Adjustment
 3        Form or “opt in” to receive a share of the settlement proceeds. See Order at 6-7
          (docket no. 27); see also Am. Jt. Stip. at ¶ 45 (docket no. 31-1). The proposed
 4        Adjustment Form, Ex. 3 to Lambert Decl. (docket no. 28 at 41-42), is acceptable,
          with the following changes: (i) the instructions should permit class members to
 5        return the form via facsimile or email, as well as by U.S. mail; (ii) the Settlement
          Administrator’s email address should also be included on the form; and (iii) in
 6        roughly seven places on the form, the term “Claims Administrator” should be
          replaced with “Settlement Administrator” for the sake of consistency with the
 7        Court’s Order entered July 8, 2020, docket no. 27, and the proposed notice to class
          members.
 8
                   (d) Opt-Out Form: The proposed Request for Exclusion form, Ex. 4 to
 9        Lambert Decl. (docket no. 28), is acceptable, with the following amendments:
          (i) the instructions should permit class members to return the form via facsimile or
10        email, as well as by U.S. mail; (ii) the Settlement Administrator’s facsimile and
          phone numbers, as well as its email address, should be included on the form; and
11        (iii) the word “cases” in the last sentence of the form should be changed to “case.”

12               (e)     Notice to Class Members: The proposed notice to class members
          requires the revisions that are indicated in the redlined version attached to this
13        Minute Order as Appendix A. Notices to class members shall be sent via first-
          class U.S. mail on or before January 15, 2021. The deadline for opting out of the
14        Class (requesting exclusion from the settlement), objecting to the proposed
          settlement, and/or returning a completed Adjustment Form is March 19, 2021.
15               (f)   Fairness Hearing: The Amended Joint Stipulation of Class Action
          Settlement and Release, docket no. 29, is PRELIMINARILY APPROVED. A
16        hearing concerning final approval of the proposed settlement is SCHEDULED for
          April 2, 2021, at 10:00 a.m., in Courtroom 15206 on the 15th Floor of the United
17        States Courthouse, located at 700 Stewart Street in Seattle, Washington. If the
          hearing needs to be rescheduled or if it must be conducted remotely via telephone
18        or videoconference, counsel will be advised and notice will be posted in advance
          at www.wawd.uscourts.gov/BankOfAmerica.
19
                 (g)    Motion Deadlines: Any motion for Class Counsel’s attorneys’ fees
20        and costs shall be filed by January 14, 2021, and noted for April 2, 2021. Any
          motion for final approval of the proposed class action settlement shall be filed by
21        March 25, 2021, and noted for April 2, 2021. Any response to either of these
          motions by a class member who is represented by separate counsel shall be filed
22        with the Court by March 31, 2021. No reply shall be filed unless requested by the

23

     MINUTE ORDER - 2
            Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 3 of 12




 1        Court. Pro se class members may not file materials directly with the Court; any
          objections by pro se class members to Class Counsel’s attorneys’ fees and costs or
 2        to final approval of the proposed class action settlement shall be either sent to the
          Settlement Administrator or presented orally to the Court at the Fairness Hearing.
 3
                 (h)     Declaration of Settlement Administrator: Any motion for final
 4        approval of the proposed settlement shall be accompanied by an appropriate
          declaration of the Settlement Administrator, summarizing its notice efforts, the
 5        rates and natures of class members’ responses, and the range of and average
          amounts that participating class members are anticipated to receive from the
 6        settlement. Copies of all exclusion forms and written objections shall be appended
          to the Settlement Administrator’s declaration, but filed under seal. Such materials
 7        shall not be filed in piecemeal fashion or in advance of any motion for final
          approval of the proposed settlement. Individual class members’ names and other
 8        personal information shall be redacted from any documents filed in the publicly
          viewable record.
 9
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
10 record.

          Dated this 16th day of December, 2020.
11

12                                                  William M. McCool
                                                    Clerk
13
                                                    s/Gail Glass
14                                                  Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
         Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 4 of 12



                               Appendix A to Minute Order


             NOTICE OF SETTLEMENT OF CLASS ACTION LAWSUIT

[NAME]
[ADDRESS]
[CITY, STATE ZIP]


       UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON


  If you worked for Bank of America as a Mortgage Loan
Officer, Senior Wealth Management Lending Officer, Senior
 Financial Center Lending Officer, Senior Lending Officer,
  Wealth Management Lending Officer, Financial Center
 Lending Officer, Financial Center Lending Consultant, or
Lending Associate (collectively “MLO”), you may be entitled
 to a payment from the settlement of a class action lawsuit.
    This is a class action lawsuit notice. This is not a solicitation from a lawyer.
•   This notice pertains to any Bank of America, N.A. (“Bank of America”) employee who worked
    as an MLO anywhere in Washington State between August 12, 2012, and [the date of
    preliminary approval] July 8, 2020 (the “Covered Period”).

•   Former MLO Kevin G. Boyd (“Plaintiff”) sued Bank of America in the United States District
    Court, Western District of Washington under several Washington state laws alleging that Bank
    of America, N.A. (“Defendant” or “Bank of America”) failed to pay Plaintiff and other MLOs
    properly for all hours they worked and failed to provide paid rest breaks.

•   Bank of America denies the allegations in the Litigation, and maintains that it at all times
    properly compensated its MLOs. The parties have entered into this settlement solely with the
    intention to avoid further disputes and litigation with the attendant inconvenience and expense.
    The Court has not made any ruling on the merits of the Plaintiffs’ claims, and no party has
    prevailed in this action.

•   Under the allocation formula created by the settlement, you are estimated to receive
    approximately $       , subject to deductions for applicable taxes. This amount is based on the
    number of weeks you worked for Bank of America as an MLO during the time period covered
    by this settlement, according to Bank of America’s records, and may be subject to some
    adjustment depending on, among other things, the Court’s rulings at the Fairness Hearing
    discussed below.
          Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 5 of 12




     Your legal rights may be affected, and you have a choice to make now:

             YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:


                    Remain part of the case and receive approximately the payment amount
 DO NOTHING
                    identified above, subject to applicable taxes and withholdings.



                    Get no payment. If you worked as an MLO in Washington during the
                    Covered Period, excluding yourself is the only option that allows you to bring
                    your own lawsuit or to be part of any other lawsuit against Bank of America
    EXCLUDE         for unpaid wages during the Covered Period.
    YOURSELF
                    If you exclude yourself from the settlement, you will not be entitled to receive
                    any payment from the settlement fund. For additional information regarding
                    excluding yourself, see Paragraphs 8-109-11 below.


                    You may state objections to the proposed settlement by sending a letter to the
                    Settlement Administrator about why you object to the settlement. If you
                    exclude yourself from the settlement, you may not object. If you object in
     OBJECT         writing, yYou may also make objections orally by ask to speaking in to the
                    Court about the fairness of the settlement at the Fairness Hearing. You may
                    only appear in Court to speak about the fairness of the settlement if you file a
                    timely written objection to the settlement and if you do not exclude yourself
                    from the settlement. For additional information regarding objecting to the
                    settlement, see Paragraphs 14-15 below.

•    These rights and options – and the deadlines to exercise them – are explained in this notice.

                                    BASIC INFORMATION

 1. Why did I get this notice?

Bank of America’s records state that you worked as an MLO, as defined above, in Washington state
during the Covered Period. The Court ordered that yYou have been sent this notice because you
have a right to know about a proposed settlement of a class action lawsuit, and about all of your
options, before the Court decides whether to approve the settlement. If the Court approves the
settlement and after any objections and appeals are heard resolved, payments will be mailed to class
members who do not exclude themselves.

This notice explains the Litigation, the settlement, your legal rights, and what benefits are available.



                                                   2
           Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 6 of 12



 2. What is a class action?

In a class action, the named plaintiff, Kevin G. Boyd, is called “Plaintiff,” and he sued on behalf of
people who have similar claims. The Plaintiff and the other people on whose behalf he is suing are
called a “Class” or “Class Members.” One court resolves the issues for everyone in the Class—
except for those who choose to exclude themselves from the Class.

                               BENEFITS – WHAT YOU GET
 3. What does the settlement provide?

Bank of America has agreed to pay up to $225,000.00 into a fund to be divided among current and
former employees who are covered by the settlement. The fund also covers anticipated attorneys’
fees and costs of $75,500.00               , anticipated Service Payments totaling $5,000.00          to
the Plaintiff in recognition of his service to the Class, payroll and other applicable taxes (except for
the employer’s share of payroll taxes), and the Settlement Claims Administrator’s fees and costs
(estimated to be $13,500.00).

After deducting the Court-approved amounts of attorneys’ fees and costs, Service Payments, payroll
and other applicable taxes (except for the employer’s share of payroll taxes), and Settlement Claims
Administrator’s fees and costs, the remaining amount has been will be divided among current and
former MLOs who are covered by the settlement, based on the number of weeks they worked and
the states in which they worked in a covered position during the Covered Period. Settlement checks
which that are not cashed within 120 days of issuance will be null and void.

 4. How was my payment calculated?

Based on the proposed formula for apportioning the settlement funds, you are eligible to receive
$__   , half of which is subject to deductions for applicable taxes and withholdings like any other
paycheck, and for which you will receive a W-2;, and half of which will be reported on an IRS
Form 1099.

The settlement allocation formula takes into account the number of weeks you worked as an MLO
during the period covered by the settlement. You will receive an allocation that is proportional to
the number of Compensable Weeks you worked during the Covered Period out of the total number
of Compensable Weeks attributable to all Class Members. The allocation to an MLO will be
calculated by first dividing the Net Settlement Value (“NSV”) by the total number of Compensable
Weeks worked by all MLOs during the period covered by the settlement. This will yield the Per
Week Payment. The NSV is the Gross Settlement Value of $225,000.00 less any and all reasonable
attorneys’ fees, necessary litigation costs, settlement administration costs, and the Enhancement
Service PaymentsAward to the named Plaintiff.

The Per Week Payment willis then be multiplied by the total number of Compensable Weeks
worked by an MLO to calculate the total payment to that particular MLO. Compensable Weeks
are calculated as each week worked by an MLO during the covered period unless that week overlaps
with the time period covered by the settlement in Flanagan, et al. v. Bank of America, Case
No. 613647/2018 (Supreme Court of New York, County of Suffolk). Any week that overlaps with


                                                    3
          Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 7 of 12



the settlement in Flanagan, will be treated as one-twentieth (1/20th) of a Compensable Week for
purposes of this allocation.

Based on the anticipated NSV, the Per Week Payment would be $4.02 per week, and the range of
recoveries would be from $4.02 for a class member who worked only one week during the class
period to $1,672.32 for an individual who worked the entire approximately eight (8) year class
period and did not have any time worked weeks overlapping with the Flannagan settlement.

If you disagree with the computation of the total number of Compensable Weeks that you worked,
you may, within 60 dayson or before March 19, 2021, submit via mail, facsimile, or email the
Adjustment Form included with this notice to the sSettlement aAdministrator at:

                                         Rust Consulting
                            Bank of America Washington MLO Settlement
                                     [ADDRESS LINE ONE]
                                    [ADDRESS LINE TWO]
                                  Facsimile: (XXX) XXX-XXXX
                                  Email: XXX@XXXX.com


The Settlement Agreement also contains the allocation formula. You may obtain a copy of the
Settlement Agreement by following the instructions in Paragraph 19, below.

                              HOW YOU GET A PAYMENT
 5. How can I get my payment?

You do not need to do anything to receive the payment identified in Paragraph 4. You will be sent
a settlement check if and when the Court approves the settlement and after all appeals have been
exhausted. If you exclude yourself from the settlement, then you will not receive a payment. You
must cash your settlement check within 120 days of receiving it. If you do not cash your
settlement check (and also do not exclude yourself from the settlement), you will still be bound
by the release of claims discussed in Section Paragraph 7 (below). Uncashed settlement checks
shall be allocated to the Cy Pres beneficiary, which is anticipated to be the Legal Foundation
of Washington.

Please update the Settlement aAdministrator (whose contact information is listed in Paragraph 84) if
you have any change of address, in order to make ensure your payment is sent to the correct address.

 6. When will I get my payment?

The Court will hold a fFairness hHearing to determine whether to approve the settlement, as
described in more detail in Paragraphs 15-1716-18. If the Court approves the settlement, there may
be appeals after thatmight be filed. Resolving appeals can take time, perhaps more than a year.
Please be patient.




                                                 4
          Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 8 of 12




 7. What am I giving up to get a payment and join the Class?

Unless you exclude yourself (as explained in Paragraphs 8-109-11 below), you will remain in the
Class. This means that you cannot sue, continue to sue, or be part of any other lawsuit against Bank
of America about the legal issues in this case. Specifically, if you do not exclude yourself, you
release Bank of America from any and all wage and hour actions, causes of action, suits, liabilities,
claims, and demands whatsoever, whether known or unknown, that accrued during the Covered
Period while employed by Bank of America in a covered job code, which were alleged in the
Litigation or could have been alleged in the Litigation based on the current or prior pleadings
therein, including without limitation claims under Revised Code of Washington §§ 49.52.050, .070,
and .080;, and any other Washington state or local law, ordinance, and/or administrative regulation
relating to the payment of wages, and any additional claims for penalties, wages, interest or other
monies predicated on same (the “Released Claims”).

 8. What is this Lawsuit about?

The lawsuit is about whether Bank of America failed to pay Plaintiff and other MLOs properly for
rest breaks. The Plaintiff alleges that MLOs were subject to rest break deductions which resulted in
MLOs not being compensated for their rest breaks, as required by law.

Bank of America denies that it did anything wrong. However, to avoid the burden, expense, and
uncertainty of continuing litigation, the parties have agreed to this settlement. The Court has not
made any ruling on the merits of the Plaintiffs’s claims, and no party has prevailed in this action.

This case is filed in the United States District Court, Western District of Washington and is called
Boyd v. Bank of America, N.A., Case No. 2:18-cv-01207-TSZ. By not opting out of the Litigation
and endorsing the settlement check, you are consenting to be subject to the jurisdiction of the United
States District Court, Western District of Washington.

                EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don’t want a payment from this settlement, but and/or you want to keep the right to sue or
continue to sue Bank of America, on your own, about the legal issues in this case, then you must
take certain steps. This is called excluding yourself—or is sometimes referred to as “opting out” of
the settlement Class.

 9. How do I exclude myself from the settlement?

To exclude yourself from the settlement, you must send by first-class U.S. mail, facsimile, or email
either a completed the attached Request for Exclusion Form, which is attached, or send a letter by
mail that includes the words states, “I opt out of the Bank of America wage and hour settlement,.”
or words to that effect. You must include your name, address, telephone number, and signature.
Your exclusion request must be mailed (and postmarked), faxed, or emailed no later than March 19,
2021, [insert 60 days from notice mailing] and must be mailed to:

                                        Rust Consulting
                            Bank of America Washington MLO Settlement
                                     [ADDRESS LINE ONE]
                                                  5
          Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 9 of 12



                                     [ADDRESS LINE TWO]
                                   Facsimile: (XXX) XXX-XXXX
                                   Email: XXX@XXXX.com

If you ask to be excluded, you will not get any settlement payment, and you cannot object to the
settlement. You will not be legally bound by anything that happens in this Litigation. You may also
be able to sue (or continue to sue) Bank of America in the future about some any of the legal issues
in this case. If you wish to exclude yourself in order to file an individual lawsuit against Bank of
America, you should speak to a lawyer as soon as possible because your claims are subject to a
statute of limitations, which means that they will expire on a certain date. If you exclude yourself
from the settlement, you may not object to it.

 10. If I don’t exclude myself, can I sue Bank of America for the same thing later?

No. Unless you exclude yourself, you give up any rights to sue Bank of America for the claims
being resolved in this case. If you have a pending lawsuit, speak to your lawyer in that case
immediately to see if this settlement will affect your other case. Remember, the exclusion deadline
is March 19, 2021 [insert 60 days from notice mailing].

 11. If I exclude myself, can I get money from this settlement?

No. If you exclude yourself, you will not receive any money from this Litigation or settlement. But,
you may sue, continue to sue, or be part of a different lawsuit against Bank of America regarding
the claims in this Litigation.

                         THE LAWYERS REPRESENTING YOU
 12. Do I have a lawyer in this case?

The Court has decided that the lawyers at Joshua H. Haffner and Graham C. Lambert of the law
firm of Haffner Law PC have been appointed as Class Counsel. are qualified to represent you and
all Class Action Members. These lawyers are called “Plaintiffs’ Counsel.” To date, Plaintiffs’ Class
Counsel has have not received any payment for their legal services or any reimbursement of the
costs or out-of-pocket expenses they have incurred in this litigation. Therefore, Plaintiffs’ Class
Counsel plans to request attorneys’ fees of up to $67,500.00 and costs of up to $8,000.00. You can
find more information about Plaintiffs’ Class Counsel, as well as a copy of the motion for attorneys’
fees and costs, at: www.haffnerlawyers.com. In addition, you can view a copy of the motion for
attorneys’ fees and costs and a copy of the Settlement Agreement, along with other materials
pertaining to this litigation, on the Settlement Administrator’s website: ___________.

Otherwise, if you have any questions, you may contact Plaintiffs’ Class Counsel at:
Joshua H. Haffner, SBN 188652
Graham G. Lambert, SBN 303056
Haffner Law PC
445 South Figueroa Street, Suite 2625
Los Angeles, California 90071
Telephone: (213) 514-5681
Facsimile: (213) 514-5682
www.HaffnerLawyers.com

                                                  6
          Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 10 of 12



You do not need to retain your own attorney in order to participate in the settlement. However, if
you want to be represented by your own lawyer, you may hire one at your own expense.

 13. How will the lawyers be paid?

Plaintiff’s Class Counsel will ask the Court to approve payment of up to 30% of the settlement fund
for attorneys’ fees. These fees would compensate Plaintiff’s Class Counsel for investigating the
facts, litigating the case, and negotiating the settlement. Plaintiff’s Class Counsel will also ask the
Court to approve payment for their out-of-pocket costs, excluding the cost of the sSettlement
aAdministrator. The cost of the sSettlement aAdministrator will also come from the settlement fund.
The Court may award less than these amounts. Defendant’s Counsel has agreed not to oppose these
fees and costs. Class Counsel will also ask the Court to approve payment of $5,000.00 to the Named
Plaintiff in recognition of the risks he took and his service to the Class.

                            OBJECTING TO THE SETTLEMENT
You can tell the Court that you don’t agree with the settlement or some part of it.

  14. How do I tell the Court that I don’t like the settlement?

As a Class Member, you can object to the settlement if you don’t like any part of it. You can give
reasons why you think the Court should not approve it. You may also object to the proposed
Cy Pres beneficiary, Legal Foundation of Washington, even if you have no other objection to the
settlement. The Court will consider your views.


To object, you may send a letter by U.S. mail, facsimile, or email to the sSettlement aAdministrator
(below) that includes (1) the case name and number of this case, Boyd v. Bank of America, Case
No. 2:18-cv-01207-TSZ (United States District Court, Western District of Washington); (2) states
the basis for your objections and whether you are represented by an attorney;, and (3) includes your
name, address, telephone number, and your signature. Mail, fax, or email the objection to:
                                         Rust Consulting
                           Bank of America Washington MLO Settlement
                                     [ADDRESS LINE ONE]
                                     [ADDRESS LINE TWO]
                                  Facsimile: (XXX) XXX-XXXX
                                    Email: XXX@XXXX.com

Your letter must be mailed (and postmarked), faxed, or emailed no later than March 19,
2021[insert 60 days from the class notice mailing]. In addition, if you have retained an attorney to
represent you in connection with your objection, your attorney must file a notice of appearance
with the Court and serve that notice on Plaintiff’s Class Counsel and counsel for Bank of
America. However, you do not have to mail anything in advance an objection in order to be able
to object to the settlement at the Fairness Hearing, and you are free to object at the Fairness
Hearing regardless of whether or not you mail in anhave sent a written objection to the Settlement
Administrator.



                                                   7
         Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 11 of 12




 15. What’s the difference between objecting and excluding yourself?

Objecting is simply telling the Court that you don’t like something about the settlement. You can
object only if you stay in the Class. If you exclude yourself from the settlement, you may not object.
Excluding yourself is telling the Court that you don’t want to be part of the Class. If you exclude
yourself, you have no basis to object because the case no longer affects you.

                          THE COURT’S FAIRNESS HEARING
The Court will hold a fFairness hHearing to decide whether to approve the settlement. You may
attend the hearing and ask to speak at the hearing, but you don’t have to. If you wish to bring
anything to the Court’s attention about the settlement, you should may also or instead provide it in
writing to the Claims Settlement Administrator according to Paragraph 13 14 above. The Claims
Settlement Administrator will provide your letter to the Court before the fFairness hHearing.

 16. When and where will the Court decide whether to approve the settlement?

The Court will hold a Fairness Hearing on April 2, 2021,           at 10:00 a.m. , in Courtroom
15206 on the 15th Floor of at the United States Courthouse,District Court, Western District of
Washington located at 700 Stewart Street in Seattle, Washington in Courtroom: Suite 15206.

At this hearing, the Court will consider whether the settlement is fair, reasonable, and adequate. If
there are objections, the Court will consider them. The Court does not require you to indicate in
advance whether you wish to be heard at the hearing concerning final approval of the proposed
settlement. The Court may might also decide how much to pay Class Counsel. After the hearing,
the Court will decide whether to approve the settlement. We do not know how long these decisions
will take.

If the Fairness Hearing must be rescheduled or be conducted remotely, such as by telephone or
videoconference, information about such a change will be posted in advance of the hearing date at
www.wawd.uscourts.gov/BankOfAmerica                            . If you have questions about the
status of the Fairness Hearing, you may ask Class Counsel (see Paragraph 12) or the Settlement
Administrator (see Paragraph 19). Please do not contact the Court directly.

 17. Do I have to come to the hearing?

No. Class Counsel will answer questions the Court may might have. But you are welcome to attend
the hearing at your own expense. If you send an objection, you don’t have to come to Court to talk
about it, but you may do so if you so choose. As long as you mailed your written objection on time,
the Court will consider it. You may also pay your own lawyer to attend, but it is not necessary.

 18. May I speak at the hearing?

If you file a timely objection to the Settlement, yYou may ask the Court for permission to speak at
the Fairness Hearing if you have not opted out of the Class. You cannot speak at the hearing if you
exclude yourself from the settlement.


                                                  8
         Case 2:18-cv-01207-TSZ Document 35 Filed 12/16/20 Page 12 of 12




                           GETTING MORE INFORMATION
 19. Are there more details about the settlement?

This notice summarizes the proposed settlement. More details are in a Settlement Agreement. If
there is any discrepancy between this notice and the Settlement Agreement, the terms of the
Settlement Agreement will control. You can obtain a copy of the Settlement Agreement by sending
a request to the Settlement Claims Administrator, at:

                                        Rust Consulting
                         Bank of America Washington MLO Settlement
                                   [ADDRESS LINE ONE]
                                   [ADDRESS LINE TWO]
                                Facsimile: (XXX) XXX-XXXX
                                  Email: XXX@XXXX.com
                                   Website: [___________]
                                    Phone: (xxx) xxx-xxxx

You can also obtain a copy of the Settlement Agreement and other materials related to this
litigation, including copies of pleadings and court orders, at [insert website address].

Alternatively, you can contact Haffner Law PC at the contact information listed at Paragraph 12,
above, for information concerning this litigation and settlement.

DATED




                                                9
